DISSENTING OPINION OP
EDINGS, J.
I am unable to concur in this decision. While the statute may be construed as decided it is also susceptible of a different, and to my mind a fairer, more liberal and satisfactory, construction. I am of the opinion that an investment of “moneys received representing the estate at the time of the institution of the trust” is a “final payment” as contemplated by the statute. In the event of such money so invested being repaid to the trustee and by him reinvested of course he Avould not be entitled to his second commission as money so invested Avould not be “moneys received representing the estate at the time of the institution of the trust.”
In the case of Estate of Banning, 9 Haw. 453, the will directed the executor to invest the estate “in good securities with loAver rates in perference to high rates with corresponding risk” and the issue before the court was Avhether or not the executor had complied Avith this requirement of the will, the beneficiary claiming that he had not. The court said: “Neither our law nor the directions in the will nor the exercise of a sound discretion forbade the making of the investments made by Mr. Allen. They were in the Adew of this court such that, had the necessity existed for their approval by the probate court, no good reason could haire been adAmnced for Avithholding such approval at the time and under the circumstances under which they were made,” and incidentally held that the executor or trustee was entitled to commissions upon such investment. The executor Avas *127not called upon or directed to make any special or specific investments but was simply directed by the will to perform certain acts in a certain manner — the identical acts in the identical manner which all trustees appointed by a court are directed and required to do.